Crosby, J.
This is a bill for instructions brought by the trustees under the will of Nathan Parker Coburn.
The twenty-ninth article of the will is as follows: "Twenty-nine. I hereby direct that my executors hereinafter named shall set apart the sum of Twenty Thousand Dollars and out of said sum shall pay over at such times and in such amounts as the widow of my deceased brother James F. Coburn may from time to time require, for her comfortable maintenance and support; and upon her decease I give and bequeath in equal parts any balance of said sum of Twenty Thousand Dollars remaining in the hands of my said executors and unexpended by them as aforesaid, to Anna M. Coburn and Mrs. Jennie Valentine daughters of my deceased brother James F. Coburn to them and to their heirs and assigns forever.”
The widow of James F. Coburn, Jane Coburn, the life beneficiary named in the twenty-ninth clause of the will, died on December 25,1914. Anna M. Coburn, also named in the twenty-ninth clause, died on May 23, 1907, testate. By the terms of her will she devised and bequeathed the rest and residue of her estate to her niece, Marita C. Payson, one of the defendants. The defendant Jennie L. Greene, formerly Jennie Valentine, survived the life tenant.
The question is, whether the interest given to Anna M. Coburn was a vested remainder and passed by her will and, upon the death of the life tenant, Marita C. Payson became entitled to one half of the balance of the fund remaining in the hands of the trustees, *485or whether, as Anna M. Coburn died before the life tenant, the bequest to her lapsed and became a part of the residue of the estate, to which the appellant Fanny C. Coburn as residuary legatee is entitled.
It has long been settled in this Commonwealth that estates given by will should always be regarded as vesting immediately upon the death of the testator, unless from the terms of the will it clearly appears that it was the intention of the testator that such estates should be contingent upon a future event. Bosworth v. Stockbridge, 189 Mass. 266.
The manifest purpose of the testator was that the sum of $20,000 should be set apart for the support and maintenance, of his deceased brother’s widow, who was entitled to such amounts of either principal or income, at such times as she might require. Under this provision of the will, the whole amount of the fund if necessary could be used for her support and maintenance; but, if any unexpended balance remained at her decease, it was to be paid to Anna M. Coburn and Jennie Valentine, nieces of the testator, and their heirs and assigns. The gift to the nieces is not made contingent upon their surviving the life tenant. There is nothing in the will indicating that they were not to take whatever remained at the death of the tenant for life. It is plain that they took a vested remainder upon the death of the testator in whatever remained of the residue of the fund on the death of Jane Coburn. Shaw v. Eckley, 169 Mass. 119. Cook v. Hayward, 172 Mass. 195. Dana v. Dana, 185 Mass. 156. Cushman v. Arnold, 185 Mass. 165. O’Brien v. Lewis, 208 Mass. 515. Whitman v. Huefner, 221 Mass. 265.
The appellant has cited many cases in support of her contention that Anna M. Coburn took a contingent remainder, and as she died before the life tenant, that the legacy lapsed; it is enough to say that an examination of these cases shows that they are distinguishable from the case at bar.
It follows that, as the life beneficiary named in the twenty-ninth clause has deceased, Marita C. Payson legatee under the will of Anna M. Coburn is entitled to one half of the balance of the fund remaining in the hands of the trustees at the death of Jane Coburn.

Decree affirmed.